NORTHCUTT, Judge.
Matthew Christopher challenges his conviction and sentence for burglary of a dwelling. We affirm the conviction without comment. We agree with Christopher’s assertion that he should not have been sentenced under the Prison Releasee Reoffender Punishment Act (PRRPA), section 775.082(9)(a)(l)(q), Florida Statutes (2000). The information filed against Christopher charged that he burglarized a dwelling. It did not specify that the dwelling was occupied, nor did the jury make a factual determination that the dwelling was occupied when Christopher committed his offense. Under these circumstances, his offense did not qualify for PRRPA sentencing. Weems v. State, 795 So.2d 122, 125 (Fla. 1st DCA 2001). See also Dudley v. State, 802 So.2d 461, 462 (Fla. 2d DCA 2001); Parker v. State, 799 So.2d 282, 283 (Fla. 2d DCA 2001).
Affirmed in part; reversed in part and remanded for resentencing.
SALCINES and KELLY, JJ., Concur.